Citation Nr: 0637240	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-07 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Son




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
April 1952.  The veteran died on October 16, 2003.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania. 

In April 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  

During the hearing, the appellant's representative raised a 
claim of entitlement to accrued benefits.  This issue has not 
been considered by the RO, and it is referred to the RO for 
action as appropriate.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.  


REMAND

Initially, the Board notes that during the April 2006 
hearing, the appellant's representative contended that in 
August 1979 the veteran submitted a claim for an increase 
rating for his service-connected back disability in which he 
also claimed secondary service connection for right leg 
radiculopathy.  However, the Board finds that in the December 
1996 rating decision that granted a 60 percent rating for 
intervertebral disc syndrome (IVDS), the RO considered pain 
radiating into the veteran right lower extremities as part of 
the basis for the increased rating.  Hence, the Board finds 
that there is no pending claim for service connection for 
right leg radiculopathy as secondary to the veteran's 
service-connected IVDS.   The representative also raised a 
claim for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318; however, the Board points out that the RO 
already adjudicated and denied this claim in its May 2004 
decision. 

At the time of his death, the veteran was service connected 
for intervertebral disc syndrome, evaluated as 60 percent 
disabling.  He had no other service-connected  disabilities.  
A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) had been granted 
effective June 6, 1996.

The appellant essentially claims that the pain medications 
the veteran took for his service-connected back disability 
contributed to his heart condition and his ultimate demise or 
in the alternative, she contends that veteran's heart 
conditions developed because he was wheelchair-bound due to 
his service-connected back disability and the resulting 
inactivity compromised his cardiovascular health thereby 
becoming a material factor in causing his death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or  
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002);  
38 C.F.R. §§ 3.303(a), 3.312 (2006). 

In this regard, the Board finds that a VA medical opinion 
should be obtained.  The examiner should review the veteran's 
claims file in its entirety and opine as to whether the 
veteran's service-connected back disability played any role 
in his death.  The examiner should specifically opine as to 
whether the veteran's service-connected back disability 
contributed substantially or materially to the cause of death 
and/or combined to cause death and/or aided or lent 
assistance to the production of death and/or was causally 
connected to the veteran's death.  The examiner should also 
opine as to whether the service-connected  disability caused 
debilitating effects and general impairment of heath to an 
extent that it rendered the veteran materially less capable 
of resisting the effects of his heart conditions; whether 
there is a reasonable basis that the service-connected back 
disability was of such severity as to have a material 
influence in accelerating death in the event that his 
service-connected back disability was progressive or 
debilitating.

As noted above, the appellant contends that the veteran was 
confined to a wheelchair due to his service-connected back 
disability from about 1996 and that his wheelchair was 
provided by the VA.  However, the Board notes that there are 
no VA medical records associated with the claims file dated 
after July 1996 until February 2002.  Therefore, prior to 
arranging for a VA medical opinion, the RO should obtain and 
associate with the claims file all outstanding pertinent 
medical records at the Philadelphia VA medical center (VAMC) 
and at the Wilmington VAMC from July 1996 to February 2002.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board also points out that, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
must continue until either the records are received, or 
notification is provided that further efforts to obtain such 
records would be futile. See 38 C.F.R. § 3.159(c)(1).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  Here, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for any award of compensation.  Hence, the RO 
should also take this opportunity to provide the appellant 
appropriate VCAA notification.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for the 
cause of the veteran's death.  The RO 
should also invite the appellant to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit. 

The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman (cited 
to above), as regards notice pertinent to 
the five elements of a claim for service 
connection, as appropriate.  

2.  The RO should obtain from the 
Philadelphia VA medical center (VAMC) and 
at the Wilmington VAMC all medical 
records pertaining to the evaluation and 
treatment of the veteran's service-
connected back disability from July 1996 
to February 2002.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  Thereafter, a VA medical opinion 
should be obtained.  The VA examiner 
should opine as to the following: 

a.  Whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected back  
disability played any role in the 
veteran's death.  In this respect, did 
the veteran's service-connected back  
disability, including medication taken 
for such disability, cause the veteran's 
non service connected heart problems 
which the appellant alleges resulted in 
his death. 

b.  Whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected 
disabilities contributed substantially or 
materially to the cause of death and/or 
combined to cause death and/or aided or 
lent assistance to the production of 
death and/or was causally connected to 
the veteran's death. 

c.  Whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected back 
disability caused debilitating effects 
and general impairment of heath to an 
extent that it rendered the veteran 
materially less capable of resisting the 
effects of his  heart problems. 

d.  Whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected back 
disability was of such severity as to 
have a material influence in accelerating 
death in the event that any of the 
service-connected disabilities were 
progressive or debilitating.

The examiner is requested to comment on 
the effects of pain medications the 
veteran took for his service connected 
back disability as contributing to his 
nonservice connected heart conditions. 
The complete rationale for all opinions 
expressed must be provided in a typed 
report.   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the RO should 
furnish to the appellant and her 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


